DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FR2737399 in view of CN202161109.  See Appendix A below for English abstract of CN202161109.   
With regards to claim 1, FR2737399 discloses the invention including a utensil (1) having a proximal end (Fig. 3) having a flat bottom surface (1d) and a curved section (convex curve nearest 1b), a distal end (1a), and a connector between the ends (1c) that has a first curvature (1c1) and a second curvature (1c2), the utensil is configured 
With regards to claims 2-4, 7-9, 11 and 17, FR2737399 discloses the connector is configured to positon the ends in different planes (Figs. 1 and 2), the connector has a curvature (1c2), the proximal end has a handle that defines the flat surface (1d), the distal end has a surface capable of being used for eating (1a), the utensil is a fork (1a), the utensil is made from a material capable of being disposable (Fig. 3, the fork is made from a material that is perfectly capable of be disposable), the utensil is capable of being used in an eating function and can be considered an eating utensil (Fig. 3), the distal end is a working end (1a), the proximal end has a handle that defines the flat surface (1d), and the connector is an integrated curvilinear connector (1c), and the first curvature has a continuous radius (1c2).
With regards to claim 12, FR2737399 discloses the invention including a method of positioning the distal end of the utensil of claim 1 into a mouth (1a).
With regards to claim 13, FR2737399 discloses the invention including a method of manipulating the utensil of claim 1 (via 1d).
With regards to claim 14, FR2737399 discloses the invention including a method of making the utensil of claim 1 (utensil 1 was formed via a process).
However, with regards to claims 1 and 12-14, FR2737399 fails to disclose a thermochromic color element is present in the utensil.
CN202161109 teach it is known in the art of food utensils to incorporate a thermochromic color element is present in the utensil (2, see Appendix A).  Such a modification allows for the user to judge whether the food temperature is too hot.  .
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FR2737399 in view of CN202161109 as applied to claims 1 and 4 above, and further in view of Joyner (9,445,691).  With regards to claims 5, 10, and 15, FR2737399 in view of CN202161109 fail to disclose the handle is co-molded with the connector and the distal end, the utensil is formed from a polymeric material, and a kit having two or more of the utensil of claim 1.  
Joyner teaches it is known in the art of food utensils to incorporate the handle is co-molded with the connector and distal end (column 7 lines 50-52), the utensil is formed from a polymeric material (column 7 lines 44-46) and a kit having two or more of the utensil (Fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided FR2737399 in view of CN202161109 with the materials and kit, as taught by Joyner, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

Appendix A
CN202161109 ABSTRACT:
	A scald-proof spoon is characterized in that a layer of thermochromic materials (2) is coated on the outer layer of a spoon body (1).  During usage, a user places the spoon body (1) into food, as the layer of thermochromic materials (2) is coated on the outer layer of the spoon body (1), the color of the spoon body (1) can be changed along with change of the temperature of the food, the user can judge whether the temperature of the food is over high or not according to the color of the spoon body (1), and the user is effectively prevented from being scalded.  The scald-proof spoon is simple in structure, convenient in use and low in cost, and can be widely applied to daily life of people.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not correspond to the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 February 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724